Case 2:19-cv-02056-JTF-cgc Document 27 Filed 08/16/19 Page 1 of 4                        PageID 131



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE


A.S., BY HER NEXT FRIEND
AND MOTHER, JANIELE REID,
and, JANIELE REID, individually,

        PLAINTIFFS,
                                                               Case No: 2:19-cv-02056-JTF
v.                                                             JURY DEMANDED

SHELBY COUNTY BOARD OF EDUCATION,
and, GREG MCCULLOUGH,
in his individual and official capacities,

        DEFENDANTS.


                 JOINT MOTION TO AMEND SCHEDULING ORDER AND
                    MEMORANDUM OF LAW IN SUPPORT THEREOF


        COME NOW the Plaintiffs, A.S. and Janiele Reid, and the Defendants, Shelby County

Board of Education and Greg McCullough (collectively the “Parties”), and move this Court,

pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), to amend the Scheduling Order, (Dkt.

No. 17.), and extend the discovery, expert witness, and Mediation/ADR deadline. In support

thereof, the Parties would state as follows:

                       FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiffs initiated this disability discrimination and retaliation case by the filing of their

Complaint on January 22, 2019. (Dkt. No. 1.) As relevant to this Motion, the Scheduling Order

currently provides numerous deadlines for discovery, expert designations and, as particularly

relevant, Mediation/ADR. (Dkt. No. 17). The Mediation/ADR deadline is August 16, 2019. This

matter is not currently set for trial.

        The Parties have agreed upon a mediator, and they will retain the services of Judge
Case 2:19-cv-02056-JTF-cgc Document 27 Filed 08/16/19 Page 2 of 4                     PageID 132



Robert Childers (Hereinafter “Mediator”) in this matter. Despite the Parties’ diligent efforts, they

have been unable to get a mediation scheduled where all Parties, and the Mediator, can be in

attendance at the same time. Most recently, the Parties have exchanged all available dates from

early September through the end of October. The Parties still believe that a good faith mediation

can take place, and accordingly request a ninety (90) day extension of time on all remaining

deadlines to allow for a mediation to take place.

                                     LEGAL ARGUMENT

       Federal Rule of Civil Procedure 16(b)(4) provides “[a] schedule may be modified only

for good cause and with the judge’s consent.” See also Fed. R. Civ. P. 6(b)(1)(A) (allowing a

court to extend time to act for good cause); Scheduling Order, Doc. 48, at p.4 (“Absent good

cause shown, the deadlines set by this order will not be modified or extended.”). The primary

consideration in determining if good cause exists is the moving party’s diligence in meeting the

deadlines. Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002) (citations omitted). Also

relevant is whether an opposing party will be prejudiced by the amendment. Id.

       Here, the Parties have been diligent in meeting deadlines in this case by conducting

discovery and preparing for mediation. The Parties have been continuously exchanging dates for

a prospective mediation for the last six (6) weeks. Most recently, the Parties have exchanged all

available dates from early September through the end of October. However, due to trials,

depositions and the availability of the Mediator, the Parties have been unable to confirm and

schedule a date for mediation. As this Motion is a joint motion, there is no prejudice to any

“opposing party.” At the time, the Parties still believe that a good faith mediation can take place,

and respectfully request a ninety (90) day extension of time on all remaining deadlines to allow

for a mediation to take place. This is the Parties first request to modify the scheduling order. A



                                                    2
Case 2:19-cv-02056-JTF-cgc Document 27 Filed 08/16/19 Page 3 of 4                   PageID 133



proposed scheduling order will be submitted separately to the Court for consideration.

                                        CONCLUSION

        For the foregoing reasons, Plaintiffs and Defendants submit there is good cause to amend

the Scheduling Order, and respectfully request this Court GRANT this Joint Motion.

       Respectfully submitted this 16th day of August, 2019.

                                          Respectfully submitted,

                                          BLACK MCLAREN JONES RYLAND
                                          & GRIFFEE
                                          A Professional Corporation


                                          By:/s/Christopher M. Williams
                                           Brice M. Timmons #29582
                                           Jana Davis Lamanna #23619
                                          Christopher M. Williams #36256
                                          530 Oak Court Drive, Suite 360
                                          Memphis, TN 38117
                                          (901) 762-0535 – Telephone
                                          (901) 762-0527 – Fax
                                          btimmons@blackmclaw.com
                                          jlamanna@blackmclaw.com
                                          cwilliams@blackmclaw.com
                                          Attorneys for Plaintiffs

                                          LEWIS THOMASON

                                          By:/s/ CHERYL RUMAGE ESTES w/ permission
                                          Cheryl Rumage Estes #10099
                                          Patrick S. Quinn #35293
                                          40 South Main Street, Suite 2900
                                          Memphis, TN 38103
                                          (901) 525-8721
                                          (901) 525-6722
                                          cestes@lewisthomason.com
                                          pquinn@lewisthomason.com
                                          Attorneys for Defendants




                                                3
Case 2:19-cv-02056-JTF-cgc Document 27 Filed 08/16/19 Page 4 of 4                   PageID 134



                               CERTIFICATE OF SERVICE

        A true and correct copy of the above and foregoing document has been served upon all
counsel of record in this cause electronically through the Court’s ECF filing system, on this the
16th day of August, 2019.

                                         /s/ Christopher M. Williams




                                               4
